Citation Nr: 1024370	
Decision Date: 06/30/10    Archive Date: 07/08/10

DOCKET NO.  08-09 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
neck disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
headaches.

3.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

J.R. Bryant


INTRODUCTION

The Veteran had active military service from August 1994 to 
January 1998.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2006 rating determination by the above 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
April 2010, the Veteran testified before the undersigned 
Veterans Law Judge at the RO.  A transcript of that hearing 
is of record.  

The issues of entitlement to service connection for neck 
disorder, headaches and hypertension are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  An original claim for service connection for a neck 
disorder was denied by the RO in rating decisions in November 
1999 and November 2002 and not appealed; the November 2002 
rating action is the last final denial as to that issue on 
any basis before the present attempt to reopen the claim.  

2.  An original claim for service connection for headaches 
was denied by the RO in a November 2002 rating decision not 
appealed; the November 2002 rating action is the last final 
denial as to that issue on any basis before the present 
attempt to reopen the claim.  

3.  The evidence received since the November 2002 rating 
decision is new and raises a reasonable possibility of 
substantiating the underlying claims for service connection 
for a neck disorder and headaches, and therefore is material.  


CONCLUSIONS OF LAW

1.  The November 2002 RO denial is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2009).  

2.  New and material evidence has been submitted to reopen 
the claim of entitlement to service connection for a neck 
disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2009).

3.  New and material evidence has been submitted to reopen 
the claim of entitlement to service connection for headaches.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pertinent Law and Regulations for New and Material Evidence

The RO originally denied the Veteran's claim of service 
connection for a neck disorder in November 1999 on the basis 
that a current diagnosis was not of record.  He did not 
appeal and that decision is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2009).  

The RO first denied the Veteran's claim of service connection 
for headaches in a November 2002 rating decision on the basis 
that there was no evidence to show in-service incurrence or 
aggravation of a current disability.  The RO also affirmed 
the denial of service connection for a neck disorder, on the 
basis that new and material evidence had not been submitted 
to reopen the claim.  The November 2002 rating action was the 
last final denial as to either issue on any basis before the 
present attempt to reopen them.  Id.  

To reopen a claim which has been previously denied and has 
become final, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108 (West 2002).  

It should be noted that the regulation pertaining to the 
definition of new and material evidence has been amended, 
effective for claims filed on or after August 29, 2001.  See 
38 C.F.R. § 3.156(a) (2009); 66 Fed. Reg. 45,620 (Aug. 29, 
2001).  Since, the Veteran's most recent request to reopen 
his claim was filed in 2005, the amended regulatory 
provisions governing new and material evidence are 
applicable.  Consequently, the appeal will be decided under 
the current version of section 3.156(a), as is outlined 
below. 

According to the regulation, "new" evidence means existing 
evidence not previously submitted to agency decision makers.  
"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence cannot be cumulative or redundant.  
38 C.F.R. § 3.156(a).  

Before the Board may reopen a previously denied claim, it 
must conduct an independent review of the evidence to 
determine whether new and material evidence has been 
submitted sufficient to reopen a prior final decision.  The 
Board does not have jurisdiction to consider a claim which 
has been previously adjudicated unless new and material 
evidence is present, and before the Board may reopen such a 
claim, it must so find.  Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996), aff'g Barnett v. Brown, 8 Vet. App. 1 
(1995); see Butler v. Brown, 9 Vet. App. 167, 171 (1996); 38 
U.S.C.A. §§ 5108, 7104(b).  If the Board finds that new and 
material evidence has not been submitted, it is unlawful for 
the Board to reopen the claim.  See McGinnis v. Brown, 4 Vet. 
App. 239, 244 (1993).

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(a).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

To the extent that the Veteran is claiming service connection 
on a secondary basis, disability which is proximately due to 
or the result of a service-connected disease or injury shall 
be service connected.  38 C.F.R. § 3.310 (2009).  When 
aggravation of a veteran's non-service connected disability 
is proximately due to or the result of a service-connected 
disease or injury, it too shall be service connected to the 
extent of the aggravation.  See Allen v. Brown, 7 Vet. App. 
439, 446 (1995) (en banc).  The Board notes that effective 
October 10, 2006, 38 C.F.R. § 3.310 was amended.  However, 
based upon the facts in this case, the regulatory change does 
not adversely impact the outcome of the appeal.

The RO's current denial in this case is predicated upon the 
fact that new and material evidence has not been submitted to 
reopen the claims.  Therefore, any "new" evidence would 
have to contribute toward substantiating the contention that 
a current neck disorder and headaches are due to service or a 
service-connected disease or injury.  

Factual Background and Analysis - neck disorder 

Evidence of record in November 2002 included service 
treatment records (STRs), which show that in December 1997, 
just prior to service discharge, the Veteran was treated for 
injuries sustained in a motor vehicle accident.  The clinical 
assessment was left brow laceration, contusion and 
concussion.  X-rays of the cervical spine showed no evidence 
of acute injury.  At separation, the physician noted the 
Veteran's history of car accident with whiplash and post-
concussion syndrome, indicating that follow-up may be needed.  
During VA examination in November 1998, the Veteran denied 
any neck pain/problems and no diagnosis was given.  

Since the November 2002 RO decision the Veteran has submitted 
VA outpatient treatment records containing a diagnosis of 
spastic torticollis in June 1999.  As such, the evidence is 
new, in the sense that it was not of record when the RO 
denied the claim.  It is material, particularly, in light of 
her recent testimony describing symptoms in service, because 
it addresses the fundamental requirements for service 
connection - namely, a current diagnosis, overcoming the 
primary reason the RO previously denied the claim.  


Factual Background and Analysis - headaches

Evidence of record in November 2002 includes STRs, which show 
that in May 1996 the Veteran was treated for complaints of 
headaches and neck pain following a head injury.  The 
clinical assessment was post-traumatic cephalgia.  In 
December 1997, just prior to service discharge, the Veteran 
was treated for injuries sustained in a motor vehicle 
accident.  The clinical assessment was left brow laceration, 
contusion and concussion.  A CT scan of the head was negative 
for acute intracranial hemorrhage or downward herniation.  At 
separation, the physician noted the Veteran's history of head 
injury with no sequelae and considered it nondisabling.  He 
also noted the Veteran's history of car accident with 
whiplash and post-concussion syndrome, indicating that 
follow-up may be needed.  

Post-service VA examination dated in April 1998, attributed 
the Veteran's headache complaints to allergic sinusitis.  
However subsequent medical reports show the Veteran was first 
diagnosed with common migraines during VA examination in 
2002, five years after her separation from service.  There 
was no indication that the headaches were related to service.  

Evidence received since the November 2002 rating decision 
consists of records of ongoing treatment of the Veteran 
between 1998 and 2008, for various medical conditions, 
including migraines; lay statements from the Veteran; and 
testimony from an April 2010 Travel Board hearing.  In 
general, she contends that she was first treated for 
headaches following a head injury in 1996 and that the 
headaches continued, and apparently worsened, following the 
car accident in 1997.  She also contends that her separation 
examination did not accurately reflect the injuries she 
sustained in the motor vehicle accident, which occurred 10 
days prior to discharge.  She asserts that her headaches have 
continued since service and in fact may be related to her 
neck condition.  She stated that she was unable to seek 
medical treatment after service discharge because she did not 
have insurance.  

The new evidence, considered in a light most favorable to the 
Veteran, appears to establish chronic headaches and a history 
of treatment including medication.  The treatment records 
raise questions concerning the Veteran's currently existing 
headache disability in that they tend to suggest that since 
service discharge she has experienced a continuity of 
headaches for which she has sought treatment on a continuous 
basis.  Together, the Veteran's testimony before the 
undersigned, the post-service treatment records and lay 
statements, reflecting the long-term nature of her 
complaints, suggest the possibility that the headaches were 
first manifested in service.  The evidence as to the 
chronicity of the Veteran's headaches meets the regulatory 
standard of evidence "which raises a reasonable possibility 
of substantiating the claim."  38 C.F.R. § 3.156(a).  

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  In this case, 
with regard to the above discussed claim to reopen, the Board 
is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.

ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a neck disorder is 
reopened, and to this extent the claim is granted.

New and material evidence having been submitted, the claim of 
entitlement to service connection for headaches is reopened, 
and to this extent the claim is granted.


REMAND

In light of the Board's finding that new and material 
evidence has been presented and the Veteran's claims of 
service connection for a neck disorder and headaches have 
been reopened, further development is required.

STRs show that in May 1996 the Veteran was treated for a 
scalp laceration and headaches after hitting her head on an 
object.  However, there is no evidence of additional follow-
up evaluation or additional clinical findings to suggest that 
the symptoms constituted a chronic disability or that provide 
a basis for a diagnosis.  In December 1997, just days prior 
to service discharge, the Veteran was treated for injuries 
sustained in a motor vehicle accident including left brow 
laceration, contusion and concussion.  At her separation 
physical the Veteran made no specific complaints regarding 
neck pain or headaches.  Although the examiner noted the 
Veteran's history of head injury, whiplash and post-
concussive syndrome, no significant abnormality of the head 
or neck was reported.  

Post-service records beginning in 1998 show treatment for 
headache complaints diagnosed as common migraines and 
treatment in 1999 for neck pain attributed to spastic 
torticollis.  There was no further discussion or opinion 
provided regarding the etiology or onset of the torticollis 
or headaches.  

The Veteran is also seeking service connection for 
hypertension.

STRs contain various blood pressure readings ranging from 
100/60 to 164/85.  Apparently none of these readings was 
sufficiently high to require treatment, or to result in a 
diagnosis.  At separation in December 1997 the Veteran's 
blood pressure was 128/78.  She specifically denied a history 
of dizziness or fainting spells, and high blood pressure on 
the concurrent Report of Medical History.  

Post-service treatment records show the earliest notation of 
a diagnosis of hypertension is in June 1999.  The Veteran was 
given Atenolol, a drug used to control blood pressure.  

This evidence raises significant medical questions regarding 
the onset of any neck disorder, headaches, and hypertension.  
As such, a VA examination is needed to determine whether she 
has the claimed disabilities, and if so, whether they are 
related to service.  See McLendon v. Nicholson, 20 Vet. App. 
79 (2006), citing 38 U.S.C.A. § 5103A(d) and 38 C.F.R. 
§ 3.159(c)(4) (VA will provide a medical examination or 
obtain a medical opinion based upon a review of the evidence 
of record if it is necessary to decide the claim).  

Accordingly, the case is REMANDED for the following action:

1.  Issue to the Veteran additional or 
corrective VCAA notice with regard to the 
claimed neck disorder, headaches, and 
hypertension such as providing her with 
updated notice of what evidence has been 
received and not received by VA, as well 
as who has the duty to request evidence, 
and what development must be undertaken 
by VA in accordance with applicable case 
law.  See generally Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); 
38 U.S.C.A. §§ 5100, 5103, 5103A; 38 
C.F.R. § 3.159..  

2.  Ask the Veteran to provide any 
medical records, not already in the 
claims file, pertaining to post-service 
treatment or evaluation of her claimed 
neck disorder, headaches, and 
hypertension, or to provide the 
identifying information and any necessary 
authorization to enable the AMC/RO to 
obtain such evidence on her behalf.  All 
attempts to procure records should be 
documented in the file.  If the records 
identified by the Veteran are 
unavailable, a notation to that effect 
should be inserted in the file.  She and 
her representative are to be notified of 
unsuccessful efforts in this regard, in 
order that the Veteran be provided the 
opportunity to obtain and submit those 
records for VA review. 

3.  The AMC/RO should arrange appropriate 
VA examination(s) to determine the 
nature, extent, and onset of any neck 
disorder and headaches.  The claims 
folder must be made available to the 
examiner(s) for review of the case, and 
the examination report(s) should include 
discussion of the Veteran's documented 
medical history and assertions.  A 
notation to the effect that this record 
review took place should be included in 
the report.  All indicated tests and 
studies are to be performed and the 
examiner should review the results of any 
testing prior to completing the report.  
All findings should be reported in 
detail.  Complete diagnoses should be 
provided.  

a.  The examiner should specifically 
address whether it is more likely 
than not (i.e., to a degree of 
probability greater than 50 percent), 
at least as likely as not (i.e., a 
probability of 50 percent), or 
unlikely (i.e., a probability of less 
than 50 percent) that the clinical 
manifestations of a neck disorder, to 
include spastic torticollis, and 
headaches developed while the Veteran 
was in service or within one year 
following her separation from service 
in 1997.  Specifically, the examiner 
should address the Veteran's in-
service injuries as the possible 
onset of any current neck disorder or 
headaches.  If a current neck 
disorder and headaches cannot be 
regarded as having been incurred 
while the Veteran was in service, the 
examiner should specifically indicate 
so.  

b. Arrangements should be made for an 
appropriate examiner to provide an 
opinion addressing whether it is more 
likely than not (i.e., to a degree of 
probability greater than 50 percent), 
at least as likely as not (i.e., a 
probability of 50 percent), or 
unlikely (i.e., a probability of less 
than 50 percent) that the Veteran's 
hypertension developed while the 
Veteran was in service or within one 
year following her separation from 
service in 1997.  The examiner should 
specifically address the Veteran's 
elevated blood pressure readings 
during service as the possible onset 
of or precursor to the current 
hypertension.  If the Veteran's 
hypertension cannot be regarded as 
having been related to service, the 
examiner should specifically indicate 
so.  

Any opinion provided should include 
discussion of specific evidence of 
record.  The basis for the conclusions 
reached should be stated in full  

4.  After completing the requested action, 
and any additional notification and/or 
development deemed warranted, readjudicate 
the claims by evaluating all evidence 
obtained after the last statement or 
supplemental statement of the case (SSOC) 
was issued.  If the benefit sought on 
appeal remains denied, furnish the Veteran 
and her representative an appropriate SSOC 
containing notice of all relevant actions 
taken on the claim, to include a summary of 
the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal, including VCAA 
and any other legal precedent.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


